ACCEPTED
                                                                                          05-15-00950-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                   12/21/2015 10:44:21 AM
                                                                                               LISA MATZ
                                                                                                   CLERK

                                NO. 05-15-00950-CR

THOMAS J. ELLIS                            §    IN THE COURT OF APPEALS
                                                                 FILED IN
                                                             5th COURT OF APPEALS
VS.                                        §                     DALLAS, TEXAS
                                                FOR THE FIFTH DISTRICT
                                                            12/21/2015 10:44:21 AM
THE STATE OF TEXAS                         §    OF TEXAS AT DALLAS LISA MATZ
                                                                     Clerk


                           ON APPEAL FROM THE
                      COUNTY CRIMINAL COURT NO. 3
                        OF DALLAS COUNTY, TEXAS
                        IN CAUSE NO. MA13-70570-C

             APPELLANT’S SECOND MOTION TO EXTEND THE
               TIME FOR FILING THE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, Thomas Jeffrey Ellis, and respectfully

requests that the time for the filing of the Appellant’s brief in the above-styled and

numbered causes be extended. In support of this motion the Appellant would

show the Court the following:

                                          I.

      Appellant was convicted of criminal mischief and was sentenced to 180

days in the county jail, probated for 12 months and a $300 fine.

                                         II.

      The deadline for the filing of the Appellant’s brief is December 25, 2015.

Appellant respectfully requests an extension until January 24, 2016.
                                        III.

      One previous extension of time has been requested.

                                        IV.

      The facts on which the Appellant relies to reasonably explain the need for

this extension are as follows:

      Kathleen Walsh was previously assigned this case.           The undersigned

attorney was assigned this case on December 15, 2015 due to Ms. Walsh’s

retirement from the Dallas County District Attorney’s Office. Furthermore, the

undersigned attorney is currently writing a brief in cause numbers 05-15-00961-

CR and 05-15-00962-CR styled Maurice Lasalle Jefferson v. State of Texas

pending in the 5th District Court of Appeals, Dallas, Texas. The undersigned

attorney is also currently writing a brief in cause number 05-15-01022-CR styled

Lauro Arizpe v. State of Texas pending in the 5th District Court of Appeals, Dallas,

Texas.

      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that the time for the filing of the Appellant’s brief be extended until

January 24, 2016.
                                      Respectfully submitted,

                                      /s/ Nanette Hendrickson
Lynn Richardson                       Nanette Hendrickson
Chief Public Defender                 Assistant Public Defender
Dallas County, Texas                  State Bar No. 24081423
                                      Frank Crowley Courts Building
                                      133 N. Riverfront Blvd., LB-2
                                      Dallas, Texas 75207-4399
                                      (214) 653-3582 (phone)
                                      (214) 653-3539 (fax)


                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Section), 133 N.
Riverfront Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by electronic service to
Lori Ordiway at DCDAAppeals@dallascounty.org and hand delivery on
December 21, 2015.

                                                   /s/ Nanette Hendrickson
                                                   Nanette Hendrickson